Citation Nr: 1615858	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  12-14 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1969 to February 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In a December 2014 decision, the Board denied the Veteran's claim of entitlement to an initial rating in excess of 10 percent for PTSD.  Thereafter, the Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a January 2016 Joint Motion for Remand (Joint Motion), the parties agreed that the Board erred in failing to address a May 2008 letter from the clinical coordinator at the Boston Vet Center detailing the Veteran's PTSD symptomatology.  In a February 2016 Order, the Court granted the Joint Motion and remanded the claim for action consistent with the terms of the Joint Motion.  

In written statements received in January 2010, August 2011, and May 2012, the Veteran asserted that he went blind in his right eye due to his service-connected PTSD.  As the issue of entitlement to service connection for right eye blindness, secondary to PTSD, has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it.  Accordingly, it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  The Veteran and his representative are advised that all claims filed on or after March 24, 2015, must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  


FINDING OF FACT

Manifestations of the Veteran's service-connected PTSD include intrusive thoughts and recollections, distressing dreams, disrupted sleep, avoidance of crowds, irritability, difficulty trusting people, concentration problems, hyperarousal, hypervigilance, exaggerated startle response, restricted range of affect, depressed mood "some of the time," and panic attacks occurring between three or four times per year and once a month, during which the Veteran is able to function, and all of which result in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.3216(a) (2015).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to Veteran's appeal of the initial rating assigned to his service-connected PTSD, the November 2010 rating decision granted the Veteran's service connection claim for PTSD, and that claim is now substantiated.  Nevertheless, a May 2012 statement of the case set forth the relevant diagnostic codes for rating the disability at issue and included a description of the rating criteria for the current evaluation and for all higher evaluations.  Accordingly, the Board finds that the Veteran has received the requisite notice.  

The duty to assist the Veteran has also been satisfied.  The RO obtained the Veteran's service treatment records and all identified VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 116.

The Veteran initially received a VA examination in November 2010.  In a March 2013 written statement, the Veteran's representative asserted that the Veteran's PTSD symptoms worsened since his most recent examination.  Thereafter, the Veteran underwent another VA examination in May 2013.  The examiners reviewed the evidence of record and administered thorough clinical evaluations, which provided findings pertinent to the rating criteria and allowed for a fully informed evaluation of the disability at issue.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the Board finds that the Veteran has received an adequate VA examination.  See Id.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 542-43; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful or prejudicial normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

In a November 2010 rating decision, service connection was granted for PTSD, and a 10 percent disability rating was assigned, effective February 15, 2008.  Thereafter, the Veteran appealed the initial rating assigned to his service-connected PTSD.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.10 (2015); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999).

As previously noted, the Veteran's service-connected PTSD has been assigned a 10 percent disability rating pursuant to the criteria set forth in 38 C.F.R. § 4.130, Diagnostic Code 9411, which is included under the General Rating Formula for Rating Mental Disorders.  38 C.F.R. § 4.130.  According to the General Rating Formula for Mental Disorders, a 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as: depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, and mild memory loss, such as forgetting names, directions, recent events.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted when there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or effects thereof, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment under Diagnostic Code 9411 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms associated with the Veteran's PTSD and their effect on the level of occupational and social impairment.  Id.  

The record contains various Global Assessment of Functioning (GAF) scores that have been assigned by clinicians, which reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240 (1995).  Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by replacing references to DSM-IV with the fifth edition of the DSM (DSM-5).  See 38 C.F.R. § 4.125, amended by 79 Fed. Reg. 45099 (effective Aug. 4, 2014).  Although DSM-5 does not use the GAF Scale to assess functioning, the DSM-IV was in effect at the time the GAF scores of record were assigned.  Thus, the Board will consider the various GAF scores of record in evaluating the Veteran's occupational and social functioning.  However, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is not determinative of the VA disability rating to be assigned.  See Carpenter v. Brown, 8 Vet. App. 240 (1995).  The percentage evaluation is to be based on all of the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2015); VAOPGCREC 10-95, 60 Fed. Reg. 43186 (1995).  

A GAF score between 71 and 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  A GAF score between 61 and 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.   See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  

In May 2008, the Veteran's treatment provider at the Boston Vet Center submitted a letter describing the Veteran's PTSD symptoms.  Specifically, the treatment provider indicated that the Veteran reported symptoms of daily intrusive recollections, monthly dreams that left him feeling fearful, avoidance of events and conversations that might bring up traumatic memories, sleep disturbance characterized by especially light sleep of only three to four hours with frequent waking, irritability, concentration problems, hyperarousal, exaggerated startle response, highly restricted range of affect, and anxiety that sometimes reached the level of a panic attack.  The treatment provider indicated that the Veteran was detached from others, withdrawn from social events and hobbies, and had few, if any, social relationships outside of his wife's friends.  The Veteran reported being married to his wife since 1985 and described his social life as "completely relating to his wife's social interactions such that all activities relate to her and he simply accompanies her."  He denied any substance abuse problems or prior treatment for PTSD symptoms.  The Veteran reported friction with former employers after his discharge from active duty in 1972 and noted that his best job involved working the night shift because it allowed him to work alone with minimal interaction with others.  The treatment provider indicated that Veteran's desire for autonomy and "need to work alone fostered the establishment of" his own office equipment repair business 1984, and that his "interest in managing his business has waned."  The treatment provider further stated that "[i]t is my opinion and that of the Treatment Team at the Boston Vet Center that [the Veteran] has been significantly affected by his combat history and that it has had [a] significant impact on his social and occupational functioning."  

In a March 2008 written statement, the Veteran reported recurring dreams, sleeplessness, panic attacks, avoidance of crowded areas, and difficulty trusting people.  

In a January 2010 written statement, the Veteran indicated that he went blind in his right eye due to retina failure, which he was told could have been caused by stress.

During a November 2010 VA examination, the Veteran reported nightmares and sleep impairment, noting that he was able to fall asleep, but awoke during the night and slept for about five to six hours per night.  He also reported experiencing three or four panic attacks per year, ranging from mild to moderate in severity, and lasting one to several minutes at a time.  He stated that he was able to function through each panic attack.  The examiner indicated that the Veteran endorsed symptoms of intrusive thoughts and recollections, avoidance, hypervigilance, markedly diminished interest or participation in significant activities, restricted range of affect, and a sense of foreshortened future.  The Veteran did not exhibit inappropriate, ritualistic, or obsessive behavior, and his impulse control was good.  His affect was blunted; his memory was normal; and his mood was anxious, happy, and good.  The examiner noted that attention and orientation were intact, thought process and content were unremarkable, and there was no evidence of delusions.  The Veteran denied any history of violence, substance abuse, or suicidal or homicidal thoughts.  He reported receiving two citations for driving under the influence in the 1980's.  He also stated that he was told that he sustained eye damage due to stress.  He denied any psychiatric hospitalizations, current mental health treatment, or medications to treat PTSD.  The Veteran stated that his relationship with his wife of 25 years was good and described his relationship with siblings as "not particularly close," but stated that they were supportive.  He also reported playing golf once or twice a week and having many friends with whom he socialized approximately once a week.  However, it was noted that the Veteran wondered if he would be as socially involved if not for his wife.  With regard to activities of daily living, the Veteran reported moderate difficulty traveling, but denied any problems with household chores, toileting, grooming, shopping, feeding, bathing, dressing/undressing, exercising, driving, or engaging in other recreational activities.  He reported having an adequate psychosocial support system and reportedly felt comfortable seeking help from friends and family when needed.  The Veteran stated that after service, he turned down an opportunity to receive management training at a grocery store in order to pursue work that did not require him to be around many people.  Thereafter, he went into business for himself to "be alone and by . . . himself."  He stated that he was no longer working at his copier business.  The examiner indicated that the Veteran functioned fairly well with his current symptoms, and his prognosis for improvement was fair.  The diagnosis was PTSD, and a GAF score of 65 was assigned.

In an August 2011 written statement, the Veteran indicated that his marriage had been rocky in the past and that most of his friends were actually his wife's friends.  He also stated that his wife dressed him before his VA examination.  Additionally, the Veteran reported going blind in his right eye, which his doctors told him could be stress related.  

An August 2012 VA treatment record indicates that the Veteran reported sleeping well at night without awakenings.  He denied any depression or PTSD and reported golfing occasionally.  It was noted that the Veteran's mood was good, his affect was normal, and his responses to questions were appropriate.  The Veteran stated that he was not working because he retired from his job selling copiers and printer equipment.    

During a May 2013 VA examination, the Veteran reported symptoms of recurrent and distressing dreams and recollections, avoidance of crowds, depressed mood "some of the time," anxiety attacks about once a month, and panic attacks occurring weekly or less often.  He stated that he was not seeking any current psychiatric treatment, and there was no change in legal or behavioral history since his last VA examination.  A mental status examination revealed appropriate appearance and behavior; slow, hesitant, monotonous speech; flat mood; and a goal directed thought process.  He did not exhibit any preoccupations, obsession, delusions, or suicidal or homicidal ideations.  Attention, concentration, insight, moral/ethical thinking, reasoning, and judgment were all within normal limits.  The Veteran reported spending his time playing golf, watching television, working on an addition to his house, and helping with housework.  He reported having a good relationship with his wife of 25 years.  He stated that he previously owned his own business servicing office equipment, but stopped working in August 2010.  It was noted that the Veteran became blind in one eye in 2005, and which ultimately rendered him unable to continue working.  When he was able to work, the Veteran described himself as a good worker who went to work regardless of how he felt emotionally.  The examiner indicated that the Veteran's PTSD appeared to be in partial remission, as his symptoms did not meet the full diagnostic criteria for PTSD.  A GAF score of 75 was assigned, and the examiner opined that the Veteran's symptoms were not severe enough to either interfere with occupational and social functioning or require continuous medication.  

The evidence of record establishes that the Veteran's PTSD has resulted in symptoms including intrusive thoughts and recollections, distressing dreams, disrupted sleep, avoidance of crowds, irritability, difficulty trusting people, concentration problems, hyperarousal, hypervigilance, exaggerated startle response, restricted range of affect, depressed mood "some of the time," and panic attacks occurring between once per month and three or four times per year, lasting one to several minutes at a time, during which the Veteran was able to function.  

With regard to social functioning, the record shows that the Veteran has been married to his wife for over 30 years, with whom he reported having a good relationship, although rocky at times.  In May 2008, the Veteran's treatment provider at the Vet Center indicated that the Veteran was "highly isolated with few relationships outside of his marriage," detached from others, and "withdrawn from social events and hobbies."  However, the Veteran also reported accompanying his wife to social events.  Thereafter, the Veteran reported having many friends with whom he socialized on a weekly basis, although he indicated that they were primarily his wife's friends.  He also reported helping with chores, working on an addition to his house, and playing golf.  The Veteran reported moderate difficulty traveling, but denied any problems with household chores, toileting, grooming, shopping, feeding, bathing, dressing/undressing, exercising, driving, or engaging in other recreational activities.  The Board notes that a subsequent written statement from the Veteran indicates that his wife dressed him before his VA examination.  To the extent that the Veteran's statement could be construed as an assertion that his PTSD symptoms render him unable to dress himself, the Board assigns greater probative value to the statements he made during the VA examination prior to the denial of his increased rating claim.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that in weighing credibility, VA may consider interest, bias, or inconsistency).  

With regard to occupational functioning, throughout the period on appeal, the Veteran reported owning and operating his own business selling and repairing office equipment since 1984.  He indicated that he started his own business because he preferred working alone, noting that he experienced friction with former employers after his discharge from active duty in 1972.  The Veteran reportedly retired in August 2010 because his right eye blindness ultimately rendered him unable to continue working.  When he was able to work, the Veteran described himself as a good worker who went to work regardless of how he felt emotionally.

The evidence of record also reveals GAF scores ranging from 65 to 75, indicating symptoms ranging from transient to mild.  However, the Board must evaluate all of the evidence of record bearing on the Veteran's social and occupational impairment.  See Carpenter, 8 Vet. App. at 242.

Based on the foregoing, the Board finds that the evidence of record does not demonstrate that the Veteran's PTSD symptoms are productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Although the Veteran reported some friction with employers prior to 1984, throughout period on appeal, the Veteran operated his own office equipment business until his retirement in August 2010, which was reportedly due to right eye blindness.  Furthermore, when the Veteran was working, he described himself as a good worker who went to work regardless of how he felt emotionally.  

The Board notes that in May 2008, the Veteran's Vet Center treatment provider opined that the Veteran's PTSD "had [a] significant impact on his social and occupational functioning."  However, the treatment provider indicated that the Veteran's desire for "autonomy and need to work alone fostered the establishment of his business" and did not describe any occupational impairment after starting his own business in 1984, other than noting that his "interest in managing his business has waned."  The Board finds that this does not demonstrate occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Notably, occupational and social impairment due to mild or transient symptoms is contemplated by the currently assigned 10 percent disability rating.  Therefore, the May 2008 comment that the Veteran's PTSD has a significant impact on his social and occupational functioning (e.g., he is socially and occupationally impaired by PTSD) is not in conflict with the rating currently assigned.  

The Board recognizes that some of the Veteran's symptoms could be demonstrative of a higher rating, such as depressed mood, anxiety, sleep impairment, restricted affect, and panic attacks.  However, the examiners who noted these symptoms considered the symptoms and still found that the level of occupational and social impairment overall was no more than occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The Board can find no evidence of record to supplant the opinions of the medical practitioners.  Accordingly, a 30 percent rating is not warranted for any distinct period on appeal.  38 C.F.R. § 4.130, Diagnostic Code 9411; Fenderson, 12 Vet. App. at 127.

Additionally, the Board finds that the record does not demonstrate occupational and social impairment with reduced reliability and productivity; deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; or total occupational and social impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.   Although the Veteran indicated that he did not have many friends of his own, the record shows that he engaged socially with his wife's friends on a weekly basis, played golf, maintained a marital relationship for over 30 years, performed household chores, and managed his own business.  Throughout the appeal period, the Veteran denied any behavioral problems, violence, substance abuse, psychiatric medications, mental health hospitalizations, or suicidal or homicidal ideations.  By November 2010, the Veteran was not receiving any mental health treatment for his PTSD.  In August 2012, he denied any depression or PTSD and reported sleeping well without awakenings.  In May 2013, the Veteran's PTSD appeared to be in partial remission, and his symptoms did not meet the full diagnostic criteria for PTSD.  Consequently, a rating of 50 percent, 70 percent, or 100 percent is not warranted for any distinct period on appeal.  38 C.F.R. § 4.130, Diagnostic Code 9411; Fenderson, 12 Vet. App. at 127.

Generally, evaluating a disability using the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  Because the ratings are averages, an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009).  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

As found above, the Veteran's service-connected PTSD has been manifested by symptoms of intrusive thoughts and recollections, distressing dreams, disrupted sleep, avoidance of crowds, irritability, difficulty trusting people, concentration problems, hyperarousal, hypervigilance, exaggerated startle response, restricted range of affect, depressed mood "some of the time," and panic attacks occurring between once per month and three or four times per year, lasting one to several minutes at a time, during which the Veteran is able to function.  When comparing the Veteran's disability picture with the symptoms contemplated by the rating criteria, the Board finds that the Veteran's experiences are not so unusual or exceptional as to render the assigned schedular rating inadequate.  The Veteran's service-connected PTSD is evaluated as a psychiatric disability using the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Notably, the symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Essentially, the General Rating Formula contemplates all symptoms causing social or occupational impairment.  The Board finds that all of the Veteran's symptoms are contemplated by the Rating Schedule and as a result referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. 111.


To the extent that the Veteran asserts that his right eye blindness is a symptom of his PTSD, such would not be contemplated by the rating criteria.  However, service connection is not in effect for right eye blindness, and the medical evidence of record does not show that the Veteran's right eye blindness is a symptom of his PTSD.  As previously noted, a claim of entitlement to service connection for right eye blindness, secondary to PTSD, has been referred to the AOJ for further development and adjudication.  

The Veteran may also be awarded an extraschedular rating based on the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2014).  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, a claim of entitlement to a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran worked at his own office equipment business until his retirement in August 2010, which was reportedly due to his right eye blindness.  As previously noted, service connection is not in effect for right eye blindness.  Moreover, the Veteran has not asserted, and the record does not show, that the Veteran is rendered unemployable as a result of his service-connected PTSD.  Thus, the Board finds that a claim of entitlement to TDIU has not been raised by the record.  See id. 

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning a disability rating in excess of 10 percent for PTSD, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 
ORDER

An initial rating in excess of 10 percent for PTSD is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


